1

2

3                             UNITED STATES DISTRICT COURT

4                                   DISTRICT OF NEVADA

5                                              ***

6    BANK OF AMERICA, N.A., SUCCESSOR                 Case No. 2:16-cv-00660-MMD-CWH
     BY MERGER TO BAC HOME LOANS
7    SERVICING, LP, F\K\A COUNTRYWIDE                              ORDER
     HOME LOANS SERVICING, LP,
8
                                         Plaintiff,
9          v.

10   PECCOLE RANCH COMMUNITY
     ASSOCIATION, et al.,
11
                                     Defendants.
12
     AND ALL RELATED ACTIONS
13

14   I.    SUMMARY

15         This case arises from the foreclosure sale of property to satisfy a homeowners’

16   association (“HOA Sale”) lien. Before the Court are three motions: Defendant Peccole

17   Ranch Community Association’s (“HOA”) motion for summary judgment (ECF No. 70);

18   Plaintiff and Counter-Defendant Bank of America, N.A., Successor by Merger to BAC

19   Home Loans Servicing, LP, f/k/a Countrywide Home Loans Servicing, LP’s motion for

20   summary judgment (ECF No. 71); and Defendant and Counter-Claimant Saticoy Bay LLC

21   Series 9720 Hitching Rail’s (“Saticoy Bay”) motion for summary judgment (ECF No. 72).1

22   Because the Court agrees that Plaintiff properly tendered the superpriority amount, the

23   Court will grant Plaintiff’s motion for summary judgment, and deny Defendants’ cross-

24   motions as moot, resolving this case.

25   ///

26   ///

27         1The   Court has reviewed the parties’ responses (ECF Nos. 74, 78, 79, 80), and
28   replies (ECF Nos. 77, 83, 85, 86). Defendant Nevada Association Services, Inc. (“NAS”)
     neither filed its own motion for summary judgment, nor responded to any of the other
     parties’ motions for summary judgment.
1    II.    RELEVANT BACKGROUND

2           The following facts are undisputed unless otherwise indicated.

3           In April 2003, Edna E. Scott (“Borrower”) obtained a loan for $163,567 (“Loan”)

4    and executed a note secured by a deed of trust (“DOT”) on the real property located at

5    9720 Hitching Rail Drive, Las Vegas, Nevada, 89117 (“the Property”). (ECF No. 71-1 at

6    2-3.) Plaintiff acquired the DOT via an assignment recorded on November 14, 2011. (ECF

7    No. 71-2.)

8           Borrower failed to pay HOA assessments, and the HOA recorded a notice of

9    delinquent assessment lien on October 3, 2011, identifying the amount due to the HOA

10   to date as $1,434.04, which included $728.40 for “late fees, collection fees and interest.”2

11   (ECF No. 71-3 at 2.) The HOA recorded a notice of default and election to sell on

12   December 29, 2011, identifying the amount due to the HOA to date as $2,660.78. (ECF

13   No. 71-4.)

14          Plaintiff, acting through its agent (the law firm “Miles Bauer”) requested from NAS

15   a calculation of the superpriority portion of the HOA’s lien and offered to pay that amount.3

16   (ECF No. 71-5 at 3, 6-7.) While it never received a response from NAS, Plaintiff ultimately

17   calculated what it believed to be the sum of nine months of common assessments based

18   a statement of account from NAS on another property within the HOA and tendered that

19   amount, $585 (“the Check”), on January 10, 2014.4 (Id. at 3, 9-13.) Miles Bauer’s records

20   show the Check was “rejected.” (Id. at 4, 15-19.)

21   ///

22   ///

23
            2The   notice was recorded by NAS, acting as agent for the HOA. (ECF No. 71-3.)
24
            3Plaintiff
                     offers the affidavit of Adam Kendis (“Kendis Affidavit”), a paralegal with
25
     Miles Bauer, who authenticated Miles Bauer’s business records and explained the
26   information contained within Miles Bauer’s records attached to his affidavit. (ECF No. 71-
     5 at 2-4.)
27
28
            4The HOA also responded to one of Plaintiff’s interrogatories that the monthly
     assessment amount was $65. (ECF No. 71-6 at 7-8.) Nine months of assessments is
     therefore $585.
                                                  2
1           The HOA recorded a notice of foreclosure sale on January 23, 2014. (ECF No. 71-

2    7.) The HOA proceeded with the HOA Sale on February 14, 2014, and Saticoy Bay

3    purchased the Property at the HOA Sale for $51,500. (ECF No. 71-8.)

4           Plaintiff asserts claims for: (1) quiet title/declaratory judgment against all

5    Defendants; (2) breach of NRS § 116.1113 against NAS and the HOA; (3) wrongful

6    foreclosure against NAS and the HOA; and (4) injunctive relief against Saticoy Bay. (ECF

7    No. 1 at 6-15.) Saticoy Bay asserts counterclaims for quiet title and declaratory relief.

8    (ECF No. 8 at 5-6.)

9    III.   LEGAL STANDARD

10          “The purpose of summary judgment is to avoid unnecessary trials when there is

11   no dispute as to the facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric.,

12   18 F.3d 1468, 1471 (9th Cir. 1994). Summary judgment is appropriate when the

13   pleadings, the discovery and disclosure materials on file, and any affidavits “show that

14   there is no genuine issue as to any material fact and that the moving party is entitled to a

15   judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). An issue

16   is “genuine” if there is a sufficient evidentiary basis on which a reasonable fact-finder

17   could find for the nonmoving party and a dispute is “material” if it could affect the outcome

18   of the suit under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

19   (1986). Where reasonable minds could differ on the material facts at issue, however,

20   summary judgment is not appropriate. See id. at 250-51. “The amount of evidence

21   necessary to raise a genuine issue of material fact is enough ‘to require a jury or judge to

22   resolve the parties’ differing versions of the truth at trial.’” Aydin Corp. v. Loral Corp., 718

23   F.2d 897, 902 (9th Cir. 1983) (quoting First Nat’l Bank v. Cities Serv. Co., 391 U.S. 253,

24   288-89 (1968)). In evaluating a summary judgment motion, a court views all facts and

25   draws all inferences in the light most favorable to the nonmoving party. See Kaiser

26   Cement Corp. v. Fishbach & Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986).

27          The moving party bears the burden of showing that there are no genuine issues of

28   material fact. See Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Once


                                                    3
1    the moving party satisfies Rule 56’s requirements, the burden shifts to the party resisting

2    the motion to “set forth specific facts showing that there is a genuine issue for trial.”

3    Anderson, 477 U.S. at 256. The nonmoving party “may not rely on denials in the pleadings

4    but must produce specific evidence, through affidavits or admissible discovery material,

5    to show that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir.

6    1991), and “must do more than simply show that there is some metaphysical doubt as to

7    the material facts.” Orr v. Bank of Am., NT & SA, 285 F.3d 764, 783 (9th Cir. 2002)

8    (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)).

9    “The mere existence of a scintilla of evidence in support of the plaintiff’s position will be

10   insufficient.” Anderson, 477 U.S. at 252.

11          Further, “when parties submit cross-motions for summary judgment, ‘[e]ach motion

12   must be considered on its own merits.’” Fair Hous. Council of Riverside Cty., Inc. v.

13   Riverside Two, 249 F.3d 1132, 1136 (9th Cir. 2001) (citations omitted) (citation omitted).

14   “In fulfilling its duty to review each cross-motion separately, the court must review the

15   evidence submitted in support of each cross-motion.” Id.

16   IV.    DISCUSSION

17          Plaintiff argues it is entitled to summary judgment on its declaratory relief/quiet title

18   claim because, in pertinent part, Plaintiff tendered the superpriority portion of the HOA’s

19   lien when Plaintiff’s agent sent the Check to the HOA’s agent. (ECF No. 71 at 5-8.) The

20   Court agrees that Plaintiff properly tendered the superpriority amount, and accordingly

21   declines to address the parties’ other arguments in their motions for summary judgment

22   and corresponding responses.

23          In several recent decisions, the Nevada Supreme Court effectively put to rest the

24   issue of tender. For example, in Bank of Am., N.A. v. SFR Invs. Pool 1, LLC, 427 P.3d

25   113 (Nev.), as amended on denial of reh’g (Nov. 13, 2018), the Nevada Supreme Court

26   held “[a] valid tender of payment operates to discharge a lien or cure a default.” Id. at 117,

27   121. And it reaffirmed that “that the superpriority portion of an HOA lien includes only

28   charges for maintenance and nuisance abatement, and nine months of unpaid


                                                    4
1    assessments.” Id. at 117. More recently, the Nevada Supreme Court held that an offer to

2    pay the superpriority amount coupled with a rejection of that offer discharges the

3    superpriority portion of the HOA’s lien, even if no money changed hands. See Bank of

4    Am., N.A. v. Thomas Jessup, LLC Series VII, Case No. 73785, --- P.3d ---, 2019 WL

5    1087513, at *1 (Mar. 7, 2019).

6           Here, Plaintiff tendered the superpriority amount. (ECF No. 70-5; see also ECF

7    No. 71-6 at 7-8 (stating the monthly assessment amount was $65); ECF No. 71-12 at 7

8    (indicating Borrower did not owe any nuisance or abatement fees).) Thus, the HOA Sale

9    did not extinguish Plaintiff’s DOT, even though the HOA rejected Plaintiff’s tender. See

10   Bank of America, 427 P.3d at 121-22; see also Thomas Jessup, 2019 WL 1087513, at

11   *4.

12          Saticoy Bay’s primary argument in opposition to Plaintiff’s motion for summary

13   judgment is that Plaintiff had to record its tender in order for the tender to be effective

14   under the doctrine of equitable subrogation. (ECF No. 78 at 7.) However, despite Saticoy

15   Bay’s statement to the contrary (id. at 2), the Nevada Supreme Court rejected the

16   argument that a tender payment must be recorded to be effective in Bank of America.

17   See 427 P.3d at 119-120. Further, as Plaintiff argues (ECF No. 86 at 3), equitable

18   subrogation does not apply to an HOA’s lien because tender satisfies the superpriority

19   portion of the lien by operation of law. (Id. (quoting Bank of America, 427 P.3d at 120).)

20   Thus, the Court is not persuaded by that argument.

21          Saticoy Bay also takes issue with certain statements and conditions contained in

22   Plaintiff’s letter that accompanied the Check. (ECF Nos. 78 at 10-12.) The HOA similarly

23   argues that the tender included conditions and the HOA was justified in rejecting the offer.

24   (ECF No. 74 at 6-8.) These arguments were also rejected by the Nevada Supreme Court

25   in Bank of America, 427 P.3d at 118-119. And the reasons for rejecting the offer do not

26   figure into the Court’s analysis. The fact of rejection, coupled with an offer to pay the

27   superpriority amount, is sufficient to discharge the superpriority portion of the HOA’s lien.

28   See Thomas Jessup, 2019 WL 1087513, at *4.


                                                  5
1           Further, Saticoy Bay challenges the evidence Plaintiff offers to support its tender

2    argument. In particular, Saticoy Bay attacks an affidavit of Douglas E. Miles. (ECF No. 78

3    at 17-20.) However, Plaintiff supported its tender argument with the Kendis Affidavit, not

4    an affidavit from Douglas E. Miles. (ECF No. 71-5.) To the extent Saticoy Bay is

5    attempting to argue that the documents attached to the Kendis Affidavit are not property

6    authenticated, contained inadmissible hearsay, or that the affidavit was not made based

7    upon personal knowledge, the Court disagrees. The Court instead agrees with Plaintiff

8    that it has presented admissible evidence to demonstrate that it tendered the superpriority

9    amount and the HOA rejected its tender. (ECF No. 86 at 7-11.) The Kendis Affidavit

10   properly authenticated the documents offered and explained what the screenshot of Miles

11   Bauer’s case management notes reflects. Kendis need not have personal knowledge that

12   NAS returned the Check to attest that Miles Bauer’s case management note reflects that

13   the Check was returned. Further, Saticoy Bay has not offered any admissible evidence

14   to create a genuine issue of material fact regarding whether Plaintiff tendered the Check

15   and NAS rejected it.

16          In sum, the Court finds that Plaintiff has demonstrated entitlement to summary

17   judgment on its first claim for relief. In its Complaint, Plaintiff primarily requests a

18   declaration that its DOT survived the HOA Sale. (See ECF No. 1 at 15.) Given that Plaintiff

19   has received the relief it requested, the Court dismisses Plaintiff’s remaining claims as

20   moot. Further, the Court denies the HOA and Saticoy Bay’s motions for summary

21   judgment (ECF Nos. 70, 72) as moot because it grants Plaintiff’s motion. While NAS did

22   not respond to Plaintiff’s motion, the Court sua sponte grants summary judgment in favor

23   of Plaintiff and against NAS on Plaintiff’s first claim for relief and dismisses Plaintiff’s

24   remaining claims against NAS for the same reason. See Albino v. Baca, 747 F.3d 1162,

25   1176 (9th Cir. 2014) (“[D]istrict courts are widely acknowledged to possess the power to

26   enter summary judgments sua sponte, so long as the losing party was on notice that she

27   had to come forward with all of her evidence.”) (citation omitted). Similarly, the Court

28


                                                  6
1    grants summary judgment to Plaintiff on Saticoy Bay’s quiet title counterclaim. (ECF No.

2    8 at 5-6.)

3    V.     CONCLUSION

4           The Court notes that the parties made several arguments and cited to several

5    cases not discussed above. The Court has reviewed these arguments and cases and

6    determines that they do not warrant discussion as they do not affect the outcome of the

7    motions before the Court.

8           It is therefore ordered that Plaintiff’s motion for summary judgment (ECF No. 71)

9    is granted as to Plaintiff’s first claim for relief. The Court declares that Plaintiff’s DOT

10   survived the HOA Sale and continues to encumber the Property. Plaintiff’s remaining

11   claims are dismissed as moot.

12          It is further ordered that the HOA’s motion for summary judgment (ECF No. 70) is

13   denied as moot.

14          It is further ordered that Saticoy Bay’s motion for summary judgment (ECF No. 72)

15   is denied as moot.

16          The Clerk of Court is directed to enter judgment in Plaintiff’s favor on its first claim

17   for relief, and on Saticoy Bay’s quiet title counterclaim, in accordance with this order, and

18   close this case.

19          DATED THIS 19th day of March 2019.

20

21                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27
28


                                                   7
